Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 6-8, 10-11 and 17-28 are objected to because of the following informalities: 
Regarding claim 2, after “recited in claim 1”, add “,”.  Similar objection applies to claims 6-8, 10-11 and 17-28.
Regarding claim 6, change “the respective first or second battery cell layer” to -- the respective first and second battery cell layers--; also change “the respective first or second frame” to -- the respective first and second frames--  Similar objection applies to claims 8, 19-21 and 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, support for the limitations “a first battery cell layer being attached directly to a first planar surface of the first frame around the first window and a second battery cell layer being directly attached to a first planar surface of the second frame around the second window” is not found in the original disclosure.  As shown in Fig. 1 of Applicant’s Drawing, only one cathode top plate 90 is attached directly to a first planar surface of a top frame, and dipolar current collectors 22 are attached directed to a first planar surface of frames other than the top frame, 
Regarding claim 27, support for the limitations “prior to the stacking of the first battery cell component onto the second battery cell component, sliding the second frame onto a rod and placing the second frame onto the first or the second electrode of the second battery cell component” is not found in the original disclosure.  Paragraph [0041] of the Specification discloses “[f]rame 20 and separator 28, fixedly connected, thus create an easily stackable battery component 98. Bipolar current collector 22, anode 24 and cathode 26 can be connected to this stackable component as discussed above or also can added separately or later during assembly”; Paragraph [0044] of the Specification discloses “Fig. 3d shows an alternate embodiment which starts out with the same frame 20 as in Fig. 3a. Bipolar current collector 22, which can be a thin foil of aluminum coated with nickel, is placed nickel side down on the frame to overlap side 128. Gluing or other bonding can be used to attach the nickel coating to a PP/PE frame, which advantageously provides a stable connection compares to a PP/PE aluminum or copper connection. The thin foil of the current collector 22 is also stabilized well, and then the cathode 26, separator 28 and anode 24 can be added separately to the combined frame 20/current collector 22 component”; and Paragraph [0048] of the Specification discloses “[a]ssembly of the Fig. 1 embodiment can occur as follows: endplate anode current collector 92 is provided, and then battery component 11 is added so that frame 20 is slid over rod 99 via a feed hole 305. Polymer frame 20 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 19-21, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “wherein each of the first and second battery cell components includes a nickel foil bipolar current collector or a nickel-coated side of an aluminum bipolar current collector forming the respective first or second battery cell layer attached directly to the respective first or second frame” is unclear as to how it should be interpreted.  It is unclear as to how each of the first and second battery cell components forms the respective first battery cell layer attached directly to the respective first frame; how each of the first and second battery cell components forms the respective second battery cell layer attached directly to the respective first frame; 
Regarding claim 8, the phrase “wherein the first and second battery cell layers are each placed over the respective first or second window after the cutting” is unclear as to how it should be interpreted.  It is unclear as to how the first and second battery cell layers are each placed over the respective first window after the cutting; and how wherein the first and second battery cell layers are each placed over the respective second window after the cutting.  Therefore, the phrase renders the claim indefinite.
Regarding claim 19, the phrase “wherein each of the first and second battery cell components includes a first electrode in the each of the respective first or second window and contacting the first planar surface of the respective first or second battery cell component layer, the first electrode being one of an anode or a cathode.” is unclear as to how it should be interpreted.  It is unclear as to how each of the first and second battery cell components includes a first electrode in the each of the respective first window and contacting the first planar surface of the respective first battery cell component layer, the first electrode being one of an anode or a cathode; how each of the first and second battery cell components includes a first electrode in the each of the respective first window and contacting the first planar surface of the respective second battery cell component layer, the first electrode being one of an anode or a cathode; 
Regarding claim 20, the phrase “wherein each of the first and second battery cell components includes a current collector contacting the respective first or second frame” is unclear as to how it should be interpreted.  It is unclear as to how each of the first and second battery cell components includes a current collector contacting the respective first frame; and how each of the first and second battery cell components includes a current collector contacting the respective second frame.  Therefore, the phrase renders the claim indefinite.
Regarding claim 21, the phrase “wherein each of the first and second battery cell components includes a separator contacting the respective first or second frame such that each of the first electrodes is on a first planar surface of the respective separator” is unclear as to how it should be interpreted.  It is unclear as to how each of the first and second battery cell components includes a separator contacting the respective first frame such that each of the first electrodes is on a first planar surface of the respective separator; and how each of the first and second battery cell components includes a separator contacting the respective second frame such that each of the first electrodes is on a first planar surface of the respective separator.  Therefore, the phrase renders the claim indefinite.
Regarding claim 24, the phrase “wherein each of the current collectors is the respective first or second battery cell component layer attached directly to the first 
Regarding claim 10, there is insufficient antecedent basis for the limitation “the first and second battery cell component layers” in the claim.  
Regarding claims 19 and 24, there is insufficient antecedent basis for the limitation “the respective first or second battery cell component layer” in the claims.  
Regarding claim 27, the phrase “prior to the stacking of the first battery cell component onto the second battery cell component, sliding the second frame onto a rod and placing the second frame onto the first or the second electrode of the second 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7, 10-11, 19-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1).
Regarding claim 1, 
unrolling a polymer foil from a roll (Warrington, [0065], [0106], Fig. 14, e.g., each of frame layers 120, 120', 130, 130', 140, 140', 150 and 150' (one of which is being interpreted as a polymer foil) can be formed from a non-conductive material (e.g., an insulator), particularly a material that can be supplied in a rolled form such as a film or sheet; each frame layer can be formed from a thermoplastic material such as polyethylene (polymer); supply arm 880 contains reels 882 and 884, which respectively provide a frame layer material and a pressure-sensitive adhesive in rolled form; (Fig. 14 shows an unrolling of a polymer foil from a roll)); 
forming windows into the unrolled polymer foil, the windows including a first window and a second window (Warrington, [0072], [0106], Figs. 7-8 and 14, e.g., any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; suitable manufacturing techniques for defining features within the frame layers can include, for example, die-cutting, laser cutting; supply arm 880 contains reels 882 and 884, which respectively provide a frame layer material and a pressure-sensitive adhesive in rolled form; the resulting laminate of the frame layer material and pressure-sensitive adhesive travels to station 887, where die -cutting with dies 888 defines apertures that ultimately become windows 152 and 152' within frame layers 150 and 150'; (Fig. 14 shows forming windows into the unrolled polymer foil via die-cutting with dies 888)); and 
the polymer foil being formed into a plurality of frames including a first frame including the first window and a second frame including the second window, a first battery cell layer being attached directly to a first surface of the first frame in the first adhesive-coated frame layer material (adhesive-coated frame) from station 891 pass through rollers 898 that result in adherence of the bipolar plate material to the adhesive-coated frame layer; the bipolar plate material occludes the apertures (i.e., windows 152 and 152) that were previously defined in the frame layer material at station 887; (e.g., as shown in Figs. 2, 4, 6-8 and 14, bipolar plates 160 (battery cell layer is attached directly to window 152’ of frame 150’)); die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6 (which is being interpreted as the polymer foil being formed into a plurality of frames including a first frame including the first window and a second frame including the second window as shown in Figs. 2-8)); and 
stacking a first battery cell component including the first battery cell layer attached directly to the first surface of the first frame in the first window onto a second 
Warrington does not teach a first battery cell layer being attached directly to a first planar surface of the first frame around the first window and a second battery cell layer being directly attached to a first planar surface of the second frame around the second window; and stacking a first battery cell component including the first battery cell layer attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second battery cell layer 
However, in the same field of endeavor, Inoue teaches a battery comprising a first battery cell layer being directly on to a first planar surface of a first frame around a first window and a second battery cell layer being directly on to a first planar surface of a second frame around a second window (Inoue, Abstract, Fig. 2, [0019], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 also includes insulating layers (seal members) 31 (which are being interpreted as frames) at outer peripheries of unit cell layers 19; (as shown in Fig. 2, a first battery cell layer being directly on to a first planar surface of a first frame around a first window and a second battery cell layer being directly on to a first planar surface of a second frame around a second window)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first battery cell layer being attached directly to a first planar surface of the first frame around the first window and a second battery cell layer being directly attached to a first planar surface of the second frame around the second window; and stacking a first battery cell component including the first battery cell layer attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second 
Regarding claim 2, Warrington teaches wherein the polymer foil is made of polyethylene (Warrington, [0065], e.g., each of frame layers 120, 120', 130, 130', 140, 140', 150 and 150' (one of which is being interpreted as a polymer foil) can be formed from a non-conductive material (e.g., an insulator), particularly a material that can be supplied in a rolled form such as a film or sheet; each frame layer can be formed from a thermoplastic material such as polyethylene (polymer)).
Regarding claim 7, Warrington teaches cutting the polymer foil between two windows (Warrington, [0108], Figs. 6 and 14, e.g., die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6. Sheeting of the finished electrochemical unit cells can then take place at station 905).
Regarding claim 10, Warrington teaches wherein the first and second battery cell component layers are attached to the polymer foil (Warrington, [0062], [0108]-[0109], Figs. 6-8, e.g., die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6; sheeting of the finished electrochemical unit cells can then take place at station 905; multiple production lines 800 can operate in parallel, and the finished electrochemical units cells exiting each production line can be autonomously abutted together to form an electrochemical cell stack; production line 800 can be further modified to stack individual electrochemical unit cells upon one another without resorting to multiple production lines; multiple electrochemical unit cells can be laminated to one another by 
Regarding claim 11, the recitation “is used in an electric vehicle” is an intended use limitation, which fails to structurally distinguish the battery component of Warrington in view of Inoue.   The battery component of Warrington in view of Inoue is capable of performing the intended use; therefore, it meets the claim. (See MPEP § 2114).
Regarding claim 19, Warrington in view of Inoue teaches the method of claim 1 as disclosed above.  Warrington does not teach wherein each of the first and second battery cell components includes a first electrode in the each of the respective first or second window and contacting the first planar surface of the respective first or second battery cell component layer, the first electrode being one of an anode or a cathode.
However, in the same field of endeavor, Inoue teaches a battery comprising each of a first and second battery cell components includes a first electrode in each of a respective first or second window and contacting a first planar surface of a respective first or second battery cell component layer, the first electrode being one of an anode or a cathode (Inoue, Abstract, Fig. 2, [0019], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the first and second battery cell components includes a first electrode in the each of the respective first or second window and contacting the first planar surface of the respective first or second battery cell component layer, the first electrode being one of an anode or a cathode, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 20, Warrington in view of Inoue teaches the method of claim 19 as disclosed above.  Warrington does not teach wherein each of the first and second battery cell components includes a current collector contacting the respective first or second frame.
However, in the same field of endeavor, Inoue teaches a battery comprising each of a first and second battery cell components includes a current collector contacting a respective first or second frame (Inoue, Abstract, Fig. 2, [0019], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the first and second battery cell components includes a current collector contacting the respective first or second frame, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 21, Warrington in view of Inoue teaches the method of claim 20 as disclosed above.  Warrington does not teach wherein each of the first and second battery cell components includes a separator contacting the respective first or second frame such that each of the first electrodes is on a first planar surface of the respective separator.
However, in the same field of endeavor, Inoue teaches a battery comprising each of a first and second battery cell components includes a separator contacting a respective first or second frame such that each first electrodes is on a first planar surface of the respective separator (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 of bipolar lithium-ion secondary battery 10, bipolar electrodes 1 are laminated via electrolyte layers 17 (one of which is being interpreted as separator); battery element 21 also includes insulating layers (seal members) 31 at outer peripheries of unit cell layers 19; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the first and second battery cell components includes a separator contacting the respective first or second frame such that each of the first electrodes is on a first planar surface of the respective separator, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 22, Warrington in view of Inoue teaches the method of claim 21 as disclosed above.  Warrington does not teach depositing the first electrode on the separator.
However, in the same field of endeavor, Inoue teaches a battery comprising depositing the first electrode on the separator (Inoue, Abstract, Fig. 2, [0019], [0082], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 of bipolar lithium-ion secondary battery 10, bipolar electrodes 1 are laminated via electrolyte layers 17 (one of which is being interpreted as separator); adjacent positive electrode active material layer 13, electrolyte layer 17 and negative electrode active material layer 15 function together as one electric cell layer (unit cell) 19; a laminated structure of electric cell layers 19 (as shown in Fig. 2, a first electrode is deposited on a separator)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising depositing the first electrode on the separator, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 24, Warrington in view of Inoue teaches the method of claim 21 as disclosed above.  Warrington does not teach wherein each of the current collectors is the respective first or second battery cell component layer attached directly to the first planar surface of the respective first or second frame and each of the separators contacts a second planar surface of the respective first or second frame opposite the first planar surface of the respective first or second frame.
However, in the same field of endeavor, Inoue teaches a battery comprising each current collectors is a respective first or second battery cell component layer attached directly to a first planar surface of a respective first or second frame and each separators contacts a second planar surface of the respective first or second frame opposite the first planar surface of the respective first or second frame (Inoue, Abstract, Fig. 2, [0019], [0082], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 of bipolar lithium-ion secondary battery 10, bipolar electrodes 1 are laminated via electrolyte layers 17 (one of which is being interpreted as separator); adjacent positive electrode active material layer 13, electrolyte layer 17 and negative electrode active material layer 15 function together as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the current collectors is the respective first or second battery cell component layer attached directly to the first planar surface of the respective first or second frame and each of the separators contacts a second planar surface of the respective first or second frame opposite the first planar surface of the respective first or second frame, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 25, Warrington in view of Inoue teaches the method of claim 21 as disclosed above.  Warrington does not teach wherein each of the first and second battery cell components includes a respective second electrode on a respective second planar side of the respective separator opposite the respective first planar side of the respective separator, each of the second electrodes being the other of the respective anode or the respective cathode.
However, in the same field of endeavor, Inoue teaches a battery comprising each of a first and second battery cell components includes a respective second electrode on a respective second planar side of a respective separator opposite a respective first planar side of the respective separator, each of the second electrodes being the other of a respective anode or a respective cathode (Inoue, Abstract, Fig. 2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the first and second battery cell components includes a respective second electrode on a respective second planar side of the respective separator opposite the respective first planar side of the respective separator, each of the second electrodes being the other of the respective anode or the respective cathode, for the purpose of preventing short circuits (Inoue, [0083]).
Regarding claim 26, Warrington in view of Inoue teaches the method of claim 25 as disclosed above.  Warrington does not teach stacking the second battery cell 
However, in the same field of endeavor, Inoue teaches a battery comprising stacking a second battery cell component on an endplate current collector such that the second electrode of the second battery cell component contacts the endplate current collector (Inoue, Abstract, Fig. 2, [0019], [0082], [0084], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 of bipolar lithium-ion secondary battery 10, bipolar electrodes 1 are laminated via electrolyte layers 17; battery element 21 includes positive electrode side outermost collector 11a (which is being interpreted as an endplate current collector) electrically connected to positive electrode tab 25 and negative electrode side outermost collector 11b (which is being interpreted as an endplate current collector) electrically connected to negative electrode tab 27 so as to take out a current output (as shown in Fig. 2, a second battery cell component stacked on an endplate current collector such that the second electrode of the second battery cell component contacts the endplate current collector)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising stacking the second battery cell component on an endplate current collector such that the second .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) as applied to claims 1 and 7 above, and further in view of Fauteux (“Fauteux”, US 20030194605 A1).
Regarding claim 6, Warrington in view of Inoue teaches the method comprising a first battery cell layer being attached directly to a first planar surface of the first frame around the first window and a second battery cell layer being directly attached to a first planar surface of the second frame around the second window of claim 1 above.  Warrington teaches wherein each of the first and second battery cell components includes a metal foil bipolar current collector forming a respective first or second battery cell layer attached directly to the respective first or second frame (Warrington, [0061], [0070], [0092], [0108]-[0109] Figs. 4 and 6-8, e.g., bipolar plates 160 and 160' are adhered to frame layers 150 and 150'; bipolar plates 160 and 160' (which is being interpreted as bipolar current collector) can be formed from metal foil; the bipolar plate material and the adhesive-coated frame layer material pass through rollers 612 that result in adherence of the bipolar plate material to the adhesive-coated frame layer; die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6; sheeting of the finished electrochemical unit cells can then take place at station 905; multiple production lines 800 can operate in parallel, and the finished electrochemical units cells exiting each 
Warrington in view of Inoue does not explicitly teach that the metal foil bipolar current collector is a nickel foil bipolar current collector or a nickel-coated side of an aluminum bipolar current collector forming the respective first or second battery cell layer attached directly to the respective first or second frame.
However, in the same field of endeavor, Fauteux teaches a battery comprising a nickel foil bipolar current collector 28 attached directly to a frame (48,50) (Fauteux, Title, Abstract, Figs. 2, 3 and 5, [0041], [0047], [0054], Claims 56, e.g., battery; bipolar current collector 28; nickel current collectors; bipolar current collector 28 is relatively thin; each frame 46 consists of a top 48 and a bottom 50; the two parts are attached to the bipolar 28 along the whole perimeter 30, 43; bipolar current collector comprises a nickel current collector; (as shown in Figs. 2 and 3, a foil bipolar current collector 28 attached directly to a frame 48, 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein each of the first and second battery cell components includes a nickel foil bipolar current collector forming the respective 
Regarding claim 8, Warrington in view of Inoue teaches the method of claim 7 as disclosed above.  Warrington in view of Inoue does not teach wherein the first and second battery cell layers are each placed over the respective first or second window after the cutting.
However, in the same field of endeavor, Fauteux teaches a battery is made by anode end plate, cathode end plate and bipolar plate being first combined into stackable electro chemical cells; frames of a film were die-cut with 140x140 mm2 outer dimension and 102x102 mm2 inner dimension; to each side of the anode and cathode end plate and bipolar plate structures, a frame was attached (Fauteux, [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second battery cell layers are each placed over the respective first or second window after the cutting, for the purpose of improving alinement/preventing displacement.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) as applied to claim 1 above, and further in view of Shimamura et al. (“Shimamura”, US 20090233164 A1).
Regarding claim 17, Warrington in view of Inoue teaches stacking a first battery cell component including the first battery cell layer attached directly to the first planar surface of the first frame around the first window onto a second battery cell 
However, in the same field of endeavor, Shimamura a battery comprising fixing first polymer housing walls to outer edges of a first frame and fixing second polymer housing walls to outer edges of a second frame after the stacking of a first battery cell component onto a second battery cell component (Shimamura, Title, Figs. 2-3 and 5, [0036], [0038], [0069], [0197], [0198], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the collector 1, and the negative electrode 3 at the other surface is set so that the electrodes 2 and 3 of the adjacent bipolar electrode 5, which sandwiches the electrolyte layer 4 arranged with the seal part 4b (which is being interpreted as frame), are opposing thereto; the bipolar battery 11 is one configured by the battery-layered product (battery element part) 7; battery-layered product 7 is encapsulated under reduced pressure into the battery jacket material 10; the battery-layered product 7 is stored and encapsulated under reduced pressure (airtight seal), by using a polymer-metal composite laminate film as the battery jacket material 10 (which is being interpreted as polymer housing), so as to join a part of or a whole of the outer circumference part thereof by heat fusion (as shown in Fig. 3, polymer housing walls fixed to outer edges of a plurality of frames); the rubber-based seal part 4b' is arranged in an adhered state between the collectors 1 at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising fixing first polymer housing walls to outer edges of the first frame and fixing second polymer housing walls to outer edges of the second frame after the stacking of the first battery cell component onto the second battery cell component, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).
Regarding claim 18, Warrington in view of Inoue and Shimamura teaches the method of claim 17 as disclosed above.  Warrington in view of Inoue teaches stacking a first battery cell component including the first battery cell layer attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second battery cell layer attached directly to the first planar surface of the second frame around the second window as disclosed in claim 1 above.
Warrington does not teach wherein the first battery cell component is stacked onto the second battery cell component such that each of the first frame is separated from the second frame by a gap.
However, in the same field of endeavor, Shimamura a battery comprising a first battery cell component is stacked onto a second battery cell component such that each of a first frame is separated from a second frame by a gap (Shimamura, Title, Figs. 3, 11(B),  and 15-18, [0036], [0069], [0197], [0198], [0321]-[0324], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising wherein the first battery cell component is stacked onto the second battery cell component such that each of the first frame is separated from the second frame by a gap, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) as applied to claim 22 above, and further in view Yamazaki et al. (“Yamazaki”, US 20110308935 A1).
Regarding claim 23, Warrington in view of Inoue teaches the method of claim 22 as disclosed above.  Warrington in view of Inoue does not teach wherein the depositing is via vapor deposition.
However, in the same field of endeavor, Yamazaki teaches a method of manufacturing a battery comprising depositing a first electrode on a separator via vapor deposition (Yamazaki, Title, Abstract, Fig. 4B, [0010], e.g., method of manufacturing a battery; a positive electrode layer (which is being interpreted as a first electrode) is formed on the electrolyte layer (which is being interpreted as a separator) by a chemical vapor deposition method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the depositing is via vapor deposition, for the purpose of easy manufacturing (Yamazaki, [0017]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) as applied to claim 26 above, and further in view Boulton (US 4737257 A).
Regarding claim 27, Warrington in view of Inoue teaches the method of claim 26 as disclosed above.  Warrington in view of Inoue does not teach prior to the stacking of the first battery cell component onto the second battery cell component, 
However, in the same field of endeavor, Boulton teaches a battery comprising prior to a stacking of a first battery cell component onto a second battery cell component, sliding a second frame onto a rod and placing the second frame onto a first or a second electrode of the second battery cell component (Boulton, Title, Fig. 1, Column 1: lines 1-15, Column 8: lines 35-41, Column 12: lines 13-15, Column 12: line 55 to Column 13: line 20, e.g., electrochemical cell comprising an anode and a cathode and a suitable electrolyte may function as a battery; a bipolar electrode in which case one surface of the electrode serves as an anode and one surface serves as a cathode; bipolar electrode (2) (which is being interpreted as battery cell component) is positioned in the frame-like member (1); frame-like member (19) (which is being interpreted as frame) comprises four openings (21, 22, 23 one not shown) corresponding in position to the openings (4, 5, 6, 7) in the frame-like member (1) and which serve as locations for tie rods used in assembly of the electrolytic cell, and six horizontally disposed openings (24, 25, 26, 27 two not shown) corresponding in positon to the openings (11, 12, 13, 14, 8, 10) respectively in the frame-like member (1); a frame-like member (19) is then positioned on the tie-rods and contacted with the adhesive-coated face of the frame-like member (1) (which is being interpreted as prior to a stacking of a first battery cell component onto a second battery cell component, sliding a second frame onto a rod and placing the second frame onto a first or a second electrode of the second battery cell component); the opposite face of the framelike member (19) is similarly coated with adhesive and another frame-like 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising prior to the stacking of the first battery cell component onto the second battery cell component, sliding the second frame onto a rod and placing the second frame onto the first or the second electrode of the second battery cell component, for the purpose of holding the stack in compression (Boulton, Column 13: lines 14-15).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (“Warrington”, US 20170294672 A1) in view of Inoue et al. (“Inoue”, US 20110206974 A1) and Boulton (US 4737257 A) as applied to claim 27 above, and further in view Shimamura et al. (“Shimamura”, US 20090233164 A1).
Regarding claim 28, Warrington in view of Inoue and Boulton teaches the method of claim 27 as disclosed above.  Warrington does not teach removing the rod and fixing polymer housing walls to outer edges of each of the first and second frames.
However, in the same field of endeavor, Boulton teaches a battery comprising removing a rod (Boulton, Title, Fig. 1, Column 1: lines 1-15, Column 8: lines 35-41, Column 12: lines 13-15, Column 12: line 55 to Column 13: line 20, e.g., electrochemical cell comprising an anode and a cathode and a suitable electrolyte may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising removing the rod, for the purpose of reducing weight.
Warrington in view of Inoue and Boulton does not teach fixing polymer housing walls to outer edges of each of the first and second frames.
However, in the same field of endeavor, Shimamura a battery comprising fixing polymer housing walls to outer edges of each of a first and second frames (Shimamura, Title, Figs. 2-3 and 5, [0036], [0038], [0069], [0197], [0198], e.g., the bipolar electrodes 5 made by mounting the positive electrode 2 at one surface of a piece of the collector 1, and the negative electrode 3 at the other surface is set so that the electrodes 2 and 3 of the adjacent bipolar electrode 5, which sandwiches the electrolyte layer 4 arranged with the seal part 4b (which is being interpreted as frame), are opposing thereto; the bipolar battery 11 is one configured by the battery-layered product (battery element part) 7; battery-layered product 7 is encapsulated under reduced pressure into the battery jacket material 10; the battery-layered product 7 is stored and encapsulated under reduced pressure (airtight seal), by using a polymer-metal composite laminate film as the battery jacket material 10 (which is being interpreted as polymer housing), so as to join a part of or a whole of the outer circumference part thereof by heat fusion (as shown in Fig. 3, polymer housing walls fixed to outer edges of a first of frames); the rubber-based seal part 4b' is arranged in an adhered state between the collectors 1 at the outer circumference part of a part formed with the positive electrode 2 and the negative electrode 3; encapsulating the battery-layered product 7 by the battery jacket material 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the method further comprising fixing polymer housing walls to outer edges of each of the first and second frames, for the purpose of highly reliable and/or prevents short circuit (Shimamura, [0008]).

Response to Arguments
Applicant's arguments filed 05/14/2020have been fully considered but they are not persuasive. 
Applicant argues that “Claims 1, 2, 6 to 8, 10, 11 and 17 to 28 were objected to because of informalities. With respect to claim 1, this claim has been amended as suggested by the Examiner. With respect to the remaining claims, Applicant's representatives see no reason to add a comma, as this claim format has been used in hundreds of applications and has never been objected to previously.” (Remarks, Page 6).
Applicant argues that “[w]ith respect to claim 27, the Examiner asserts that the ‘sliding a first of the frames onto a rod and onto the first of the battery cell components’ is not found in the original disclosure. This claim language has been amended, and is clearly supported by at least paragraphs [0041], [0044] and [0048].” (Remarks, Page 7).
Applicant argues that “in the Final Office Action, in Warrington et al., bipolar plates 160, 160' are bonded to the sides defining the apertures, not to planar surfaces surrounding the apertures. Also, as shown in Fig. 9, Warrington et al. discloses joining unrolled materials, not stacking on a first batter cell component on top of a second battery cell component.  Inoue also does not cure this deficiency of Warrington. First, contrary to the assertions in the Final Office Action, there is absolutely no disclosure in Inoue that any of collector 11 or electrolyte layer 17 are actually attached to the planar surfaces of seals 31. Collector 11 or electrolyte layer 17 of Inoue contact the planar 
Applicant’s argument is not persuasive.  
Regarding claim 2, after “recited in claim 1”, please add “,”.  Similar objection applies to claims 6-8, 10-11 and 17-28.  Appropriate correction is required.
It’s a common practice.  Like, when you add “,” after “With respect to claim 1” and also add “,” after “With respect to the remaining claims”. (See Remarks, Page 6, Claim objections).  
Regarding claim 27, support for the limitations “prior to the stacking of the first battery cell component onto the second battery cell component, sliding the second frame onto a rod and placing the second frame onto the first or the second electrode of the second battery cell component” is not found in the original disclosure.  Paragraph [0041] of the Specification discloses “[f]rame 20 and separator 28, fixedly connected, thus create an easily stackable battery component 98. Bipolar current collector 22, anode 24 and cathode 26 can be connected to this stackable component as discussed above or also can added separately or later during assembly”; Paragraph [0044] of the Specification discloses “Fig. 3d shows an alternate embodiment which starts out with the same frame 20 as in Fig. 3a. Bipolar current collector 22, which can be a thin foil of aluminum coated with nickel, is placed nickel side down on the frame to overlap side 
Regarding claim 1, Warrington teaches the polymer foil being formed into a plurality of frames including a first frame including the first window and a second frame including the second window, a first battery cell layer being attached directly to a first surface of the first frame in the first window and a second battery cell layer being directly attached to a first surface of the second frame in the second window (Warrington, [0072], [0106], [0107], [0108], Figs. 2, 4, 7-8, and 14, e.g., any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' (one of which is being interpreted as a polymer foil as disclosed above) can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; suitable manufacturing techniques for defining features adhesive-coated frame layer material (adhesive-coated frame) from station 891 pass through rollers 898 that result in adherence of the bipolar plate material to the adhesive-coated frame layer; the bipolar plate material occludes the apertures (i.e., windows 152 and 152) that were previously defined in the frame layer material at station 887; (e.g., as shown in Figs. 2, 4, 6-8 and 14, bipolar plates 160 (battery cell layer is attached directly to window 152’ of frame 150’)); die-cutting can then take place at station 903 using dies 904 to define a completed electrochemical unit cell, similar to that shown in FIG. 6 (which is being interpreted as the polymer foil being formed into a plurality of frames including a first frame including the first window and a second frame including the second window as shown in Figs. 2-8)); and 
stacking a first battery cell component including the first battery cell layer attached directly to the first surface of the first frame in the first window onto a second battery cell component including the second battery cell layer attached directly to the first surface of the second frame in the second window (Warrington, [0072], [0106], [0107], [0108], [0109], Figs. 2, 4, 7-8, and 14, e.g., any of frame layers 120, 130, 140, 150, 120', 130', 140' and 150' (one of which is being interpreted as a polymer foil as disclosed above) can be supplied from a suitable rolled material and the various features (e.g., windows) therein can be defined by a suitable manufacturing technique; 
Inoue teaches a battery comprising a first battery cell layer being directly on to a first planar surface of a first frame around a first window and a second battery cell layer being directly on to a first planar surface of a second frame around a second window (Inoue, Abstract, Fig. 2, [0019], [0083], e.g., bipolar electrode 1 for a bipolar lithium-ion secondary battery; bipolar electrode 1 has collector 11, positive electrode layer (positive electrode active material layer) 13 formed on one side of collector 11 and negative electrode layer (negative electrode active material layer) 15 formed on the other side of collector 11; battery element 21 also includes insulating layers (seal members) 31 (which are being interpreted as frames) at outer peripheries of unit cell layers 19; (as shown in Fig. 2, a first battery cell layer being directly on to a first planar surface of a first frame around a first window and a second battery cell layer being directly on to a first planar surface of a second frame around a second window)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first battery cell layer being attached directly to a first planar surface of the first frame around the first window and a second battery cell layer being directly attached to a first planar surface of the second frame around the second window; and stacking a first battery cell component including the first battery cell layer attached directly to the first planar surface of the first frame around the first window onto a second battery cell component including the second battery cell layer attached directly to the first planar surface of the second frame around the second window, for the purpose of preventing short circuits (Inoue, [0083]).
The motivation to combine these references is clear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723